                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ROBERT L. SUMLIN

                  Petitioner,

v.                                                  Civ. Action No. 1:17cv200
                                                           (Judge Kleeh)

WARDEN FREDERICK ENTZEL, JR.,

                  Respondent.

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
           OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
            DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

          Pending before the Court is Magistrate Judge Michael J.

Aloi’s Report and Recommendation (“R&R”) concerning the Petition

for Habeas Corpus Pursuant to § 2241 filed by pro se petitioner

Robert       L.    Sumlin   (“Petitioner”).    For    the      reasons   set   forth

below, the Court ADOPTS the R&R. ECF No. 10.

     I.     FACTUAL BACKGROUND

          Petitioner is currently incarcerated at FCI Hazelton.1 On

April 14, 2014, he pled guilty to Counts One and Nine of a

superceding indictment in the United States District Court for

the       Southern    District   of   Ohio.   ECF   No.   95    (S.D.    Ohio).2   On

October 16, 2014, he was sentenced to 288 months in prison and 5


1 See https://www.bop.gov/inmateloc/.
2 All citations that refer to “(S.D. Ohio)” are referring to Petitioner’s
underlying criminal case, which can be located on PACER at United States
District Court for the Southern District of Ohio, Case No. 3:13cr176-1. Count
One was Conspiracy to Distribute and Possession with Intent to Distribute in
Excess of One Kilogram of Heroin. ECF No. 128 (S.D. Ohio), at 2. Count Nine
was being a Felon in Possession of a Firearm. Id.
Sumlin v. Entzel                                                    1:17cv200

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
         OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
          DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

years of supervised release for Count One, along with 120 months

in prison and 3 years of supervised release for Count Nine, to

run concurrently for a total of 288 months in prison and 5 years

of supervised release. ECF No. 128 (S.D. Ohio), at 3–4.

    Petitioner filed a notice of appeal, and the sole ground he

raised was the reasonableness of his sentence. See ECF No. 153

(S.D. Ohio), at 3. He did not argue ineffective assistance of

counsel or prosecutorial misconduct. Id. The United States Court

of Appeals for the Sixth Circuit dismissed the appeal based on

the waiver of appellate rights in his plea. Id. Petitioner did

not file for a writ of certiorari.

    Petitioner also filed a motion to vacate pursuant to 28

U.S.C. § 2255 in the Southern District of Ohio. ECF No. 154

(S.D. Ohio). He alleged (1) that the offense level he reached

under    the   sentencing   guidelines       was     improperly   enhanced    by

finding    the   wrong   amount   of       cocaine    was   involved   in    the

conspiracy and that he was a member of the conspiracy; and (2)

that he made a proffer he believed should have resulted in a 3-

point reduction in his offense level under the guidelines. Id.

at 13–14. On August 29, 2016, the Southern District of Ohio

dismissed the motion with prejudice. ECF No. 156 (S.D. Ohio).




                                       2
Sumlin v. Entzel                                               1:17cv200

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
      OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
       DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

    On November 22, 2017, Petitioner filed his 28 U.S.C. § 2241

petition in this Court. ECF No. 1. On September 4, 2018, he

filed a mandamus action in the United States Court of Appeals

for the Fourth Circuit for undue delay. ECF No. 8. On December

1, 2018, the case was transferred from United States District

Judge Irene M. Keeley to United States District Judge Thomas S.

Kleeh. ECF No. 9.

    In his § 2241 petition, Petitioner asserts (A) ineffective

assistance of counsel during his plea agreement bargaining; (B)

ineffective assistance of counsel during sentencing preparation;

(C) prosecutorial misconduct due to his unawareness of the facts

to be used against him; and (D) prosecutorial misconduct due to

not receiving the benefit from his proffer that he believed he

would receive. ECF No. 1, at 5–6. In his petition, he claims

that he already asserted these grounds in his appeal to the

Sixth Circuit and in his § 2255 petition. Id. at 3. Petitioner

requests that the Court vacate his guilty plea and allow him to

plea anew or, in the alternative, reduce his sentence. Id. at 8.

  II.    LEGAL STANDARD

    A petition for a writ of habeas corpus filed pursuant to 28

U.S.C.   §   2241   is   intended   to   address   the   execution   of   a

sentence, not its validity. In re Vial, 115 F.3d 1192, 1194 n.5


                                     3
Sumlin v. Entzel                                               1:17cv200

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
      OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
       DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

(4th Cir. 1997). Prisoners who wish to challenge the validity of

their convictions or sentences are required to do so pursuant to

28 U.S.C. § 2255. See 28 U.S.C. § 2255. Nonetheless, § 2255

provides a “savings clause” that allows a prisoner to challenge

the validity of his conviction or sentence under § 2241 if he

can show that § 2255 is “inadequate or ineffective to test the

legality of his detention.” Id. § 2255(e).

    The      Fourth   Circuit    has   established      the    following

requirements to show that a § 2255 petition is inadequate or

ineffective to test the legality of a conviction:

          (1) at the time of conviction, settled law
          of this circuit or of the Supreme Court
          established the legality of the conviction;

          (2) subsequent to the prisoner’s direct
          appeal   and   first   §  2255   motion, the
          substantive   law   changed  such   that the
          conduct of which the prison was convicted is
          deemed not to be criminal; and

          (3)   the   prisoner   cannot   satisfy   the
          gatekeeping provisions of § 2255 because the
          new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000). In United

States v. Wheeler, the Fourth Circuit broadened Jones to find

“that § 2255(e) must provide an avenue for prisoners to test the

legality of their sentences pursuant to § 2241, and Jones is

applicable    to   fundamental   sentencing   errors,     as    well   as


                                  4
Sumlin v. Entzel                                                        1:17cv200

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
        OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
         DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

undermined convictions.” 886 F.3d 415, 428 (4th Cir. 2018). The

court found that § 2255 is inadequate and ineffective to test

the legality of a sentence when the following conditions are

met:

            (1) at the time of sentencing, settled law
            of this circuit or the Supreme Court
            established the legality of the sentence;

            (2) subsequent to the prisoner's direct
            appeal   and   first   §   2255   motion,   the
            aforementioned    settled    substantive    law
            changed    and    was     deemed    to    apply
            retroactively on collateral review;

            (3) the prisoner is unable to meet the
            gatekeeping provisions of § 2255(h)(2) for
            second or successive motions; and

            (4) due to this retroactive change, the
            sentence now presents an error sufficiently
            grave to be deemed a fundamental defect.

Id. at 429.

       Importantly, § 2255(e) “commands the district court not to

entertain    a    §   2241    petition   that   raises     a   claim   ordinarily

cognizable       in   the    petitioner’s    first   §   2255       motion   except

in . . . exceptional          circumstance[s].”      Id.       at    425     (citing

Williams v. Warden, 713 F.3d 1332, 1338 (11th Cir. 2013)). In

fact, the Fourth Circuit has found that “Congress intended to,

and unambiguously did strip the district court of the power to




                                         5
Sumlin v. Entzel                                                             1:17cv200

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
         OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
          DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

act . . . unless the savings clause applies.” Wheeler, 886 F.3d

at 426 (citing Williams, 713 F.3d at 1339).

  III. REPORT AND RECOMMENDATION

       On January 7, 2019, Magistrate Judge Aloi issued an R&R in

this matter, recommending that the petition be denied without

prejudice because Petitioner did not meet the requirements for

application of the savings clause. ECF No. 10, at 9–10. Judge

Aloi notes that Petitioner did not meet the second element of

Jones    because     the    crimes    of   which       he    was    convicted   remain

criminal offenses. Id. at 8. Furthermore, Petitioner fails the

second    prong     of   the   Wheeler     test   because       any    change   to    the

settled law which established the legality of his sentence has

not been deemed to apply retroactively to cases on collateral

review. Id. at 9.

       Furthermore, Judge Aloi writes that a § 2255 remedy cannot

be found inadequate due to “a limitation bar, the prohibition

against successive petitions, or a procedural bar due to failure

to raise the issue on direct appeal.” Id. at 6 (citing Vial, 115

F.3d    at   1194    n.5).     He   concludes     that       the    record    does    not

indicate     that        Petitioner    raised      a        claim     of   ineffective

assistance     of    counsel    or    prosecutorial          misconduct      either   on




                                           6
Sumlin v. Entzel                                                       1:17cv200

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
        OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
         DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

appeal or in his § 2255 motion.3 Id. at 8. Therefore, because he

failed to raise these claims earlier, he is precluded from using

§ 2241 as a vehicle to do so. Id. at 9. In summary, Judge Aloi

concluded      that   Petitioner      failed   to   meet    the    savings   clause

under both Jones and Wheeler, so the case must be dismissed. Id.

at 9–10.

    IV.    PETITIONER’S OBJECTIONS

       Petitioner     filed     his   objections    to     Judge   Aloi’s    R&R    on

January 17, 2019. ECF No. 12. He argues that contrary to Judge

Aloi’s determination, he did allege ineffective assistance of

counsel in his appeal and in his § 2255 petition. Id. at 2. He

also      claims   that   he    alleged   prosecutorial      misconduct      in    his

§ 2255      petition.     Id.   Petitioner     attached      three   exhibits      in

support of his objections: a copy of his § 2255 petition (ECF

No. 12-3 (Exhibit C)); a printout of the R&R issued by United

States Magistrate Judge Michael R. Merz in the Southern District

of Ohio recommending dismissal of Petitioner’s § 2255 petition

(ECF No. 12-2 (Exhibit B)); and a transcript from Petitioner’s

plea hearing (ECF No. 12-4 (Exhibit D)).



3 Judge Aloi notes that Petitioner failed to raise these claims earlier even
though his plea agreement says that “[t]his waiver shall not be construed to
bar claims by Defendant that he either was deprived of the effective
assistance of counsel or [that] prosecutorial misconduct occurred in his
case.” ECF No. 10, at 8.

                                          7
Sumlin v. Entzel                                                        1:17cv200

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
          OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
           DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

    V.     ANALYSIS

         The district court is required to review de novo “those

portions of the report or . . . recommendations to which an

objection is made.” 28 U.S.C. § 636. Upon de novo review, the

Court     finds   that   Magistrate   Judge       Aloi    properly     applied    the

controlling law and that the petition should be dismissed.

         Petitioner is challenging the validity of his conviction

and his sentence. His petition, therefore, is inappropriately

filed     under   §   2241   unless   he    can    show    that   he    meets     the

requirements of the savings clause under § 2255. Because he is

challenging both his conviction and his sentence, he is subject

to both the Jones and the Wheeler tests described above.

         In examining the elements of the Jones test, it is apparent

that     Petitioner   cannot   meet   the    requirements.        The    crimes    of

which he was convicted remain criminal offenses, so the second

element of Jones is not satisfied.4 Therefore, Petitioner has not

shown that he qualifies for application of the savings clause

for his challenge to his conviction.

         Next, it is also clear that Petitioner does not meet the

requirements under the Wheeler test. Petitioner does not meet


4 Petitioner was convicted for violations of 21 U.S.C. § 846; 21 U.S.C.
§§ 841(a)(1), (b)(1)(A)(i), (b)(1)(B)(i), and (b)(1)(C); and 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). ECF No. 128 (S.D. Ohio), at 2.

                                       8
Sumlin v. Entzel                                                                         1:17cv200

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
         OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
          DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

the second prong of Wheeler because there has been no change to

substantive law that applies retroactively on collateral review.

Therefore,      Petitioner             has    not       shown       that    he       qualifies         for

application      of       the    savings       clause         for    his       challenge          to   his

sentence.

     Petitioner           argues       that    he       has    already         raised    claims         of

ineffective assistance of counsel and prosecutorial misconduct

in either his motion to appeal or his § 2255. As Judge Aloi

noted     in   his    R&R,      indication          of       this    is    nonexistent            in   the

record. The United States Court of Appeals for the Sixth Circuit

specifically         noted      that     Petitioner            did    not      assert        or    argue

either     ineffective           assistance             of     counsel         or     prosecutorial

misconduct in his direct appeal to that court. ECF No. 153 (S.D.

Ohio), at 3. Evidence of raising these claims earlier is also

nonexistent          in    the     documents             Petitioner         attached          to       his

objections. Petitioner could have raised his claims on direct

appeal or in his § 2255 motion. Because he failed to do so and

because he has not met the requirements of the savings clause,

he   is    precluded            from     raising         them        in    a        § 2241    motion.

Accordingly, this Court is without jurisdiction to consider his

petition.




                                                    9
Sumlin v. Entzel                                       1:17cv200

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 10],
      OVERRULING PETITIONER’S OBJECTIONS [ECF NO. 12], AND
       DENYING AND DISMISSING § 2241 PETITION [ECF NO. 1]

  VI.   CONCLUSION

    For the reasons discussed, the Court ADOPTS the R&R [ECF

No. 10]; OVERRULES Petitioner’s objections [ECF No. 12]; DENIES

Petitioner’s § 2241 petition [ECF No. 1]; and ORDERS that this

case be DISMISSED and STRICKEN from the Court’s active docket.

    It is so ORDERED.

    The Court directs the Clerk to enter a separate judgment

order and to transmit copies of it and this Order to the pro se

petitioner via certified mail, return receipt requested.

DATED: January 31, 2019


                              /s/ Thomas S. Kleeh
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                               10
